 In the Matter of SKF INDUSTRIES,INC.andINTERNATIONAL BROTHER-HOOD OF ELECTRICAL WORKERS, LOCAL UNIONS No. 98 AND 380 A.F. L.In the Matter of SKF INDUSTRIES, INC.andINTERNATIONAL AssocIA-TION OF MACHINISTS DISTRICT LODGE No. 1In the Matter of SKF INDUSTRIES,INC.andUNITED STEELWORKERS OFAMERICAIn the Matter of SKF INDUSTRIES, INC.andUNITED ELECTRICAL, RADIO& MACHINE WORKERS OF AMERICACases Nos. 4-R-1141, 4-R-1171, 4-R-1192and 4-R-1909 respectivelySUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESDecided December 04,1943On December 9, 1943, pursuant to the Decision and Direction ofElections issued by the Board herein on November 13, 1943,1 electionsby secret ballot were conducted under the direction and supervisionof the Regional Director for the Fourth Region (Philadelphia, Penn-sylvania).Upon the conclusion of the elections Tallies of Ballotswere furnished the parties in accordance with the Rules andRegula-tions of the Board.No objections were filed by any of the partieswithin the time provided therefor.The tallies show that (1) of the eligible voters in the production andmaintenance group in plants 1, 2, and 3, 99.7 percent cast valid votes,of which 53 percent were for SKF Employees' Association, 45 percentfor United Steelworkers of America, 2 percent for neither; (2) ofthe approximately 33 eligible voters in the electrical maintenance groupin plants 1, 2, and 3, 32 cast valid votes, of which 18 were for SKFEmployees' Association,1 forInternationalBrotherhoodof ElectricalWorkers, Local Union No. 98, A. F. L., 13 for United Steelworkersof America, and none against any of the participating unions; (3)of the eligible voters in the production and maintenance group inplant 4, 80.81 percent cast valid votes, of which39.93were for SKFEmployees' Association, 50.87 percent for United Electrical, Radio &Machine Workers of America, 8.72 percent for neither, and (4) of the153 N. L.R. B. 608.54 N. L.R. B., No. 13.59 '60DECISIONS OF NATIONAL LABOR RELATIONS BOARDapproximately 12 eligible voters in the electrical maintenance groupin plant 4, 11 cast valid votes, of which 2 were for SKF Employees'Association, 9 for International Brotherhood of Electrical Workers,Local Union No. 380, A. F. L., and none for United Electrical Radio &Machine Workers of America. Since the challenged ballots cast ingroups (1), (3), and (4) cannot affect the results of the elections, wefind it unnecessary to make any'determination with respect to them.In the Decision and Direction of Elections previously referred to,the Board made no final determination of the appropriate unit or units,but stated that such determination would depend in part upon theresults of the elections among the employees in the voting groups.Upon the entire record in the case, the Board makes the following :SUPPLEMENTAL FINDINGS OF FACTWe find that all production and maintenance employees paid on anhourly and piece-work basis in plants 1, 2, and 3, of SKF Industries,Inc., Philadelphia, Pennsylvania, including laboratory employees, elec-tricalmaintenanceemployees, part-time employees paid on an hourlybasis who would be hourly paid were they on full time, and set-upmen, but excluding guards, office clerical employees, and all supervisoryemployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees or effectively recom-mend such action, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.We find that all production and maintenance employees paid on anhourly and piece-work basis in plant 4, of SKF Industries, Inc., Phil-adelphia, Pennsylvania, including laboratory employees, part-time em-ployees paid on an hourly basis who would be hourly, paid were theyon full time, and set-up men, but excluding guards, office clerical em-ployees, electricalmaintenance employees, and all supervisory em-ployees, with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees or effectivelyrecommend such action, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of the Act.We find that all electrical maintenance employees in plant 4, ofSKF Industries, Inc., Philadelphia, Pennsylvania, excluding all super-visory employees with authority to hire, promote, discharge, discipline,or otherwise effect changes in the status of employees or effectivelyrecommend such action, constitute a unit- appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of the Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act, SKF INDUSTRIES, INC.61and pursuant to Article III, Sections 9 and 10, of National Labor Rela-tions Board Rules and Regulations-Series 3,IT IS HEREBY CERTIFIED that SKF Employees' Association has beendesignated and selected by a majority of all production and main-tenance employees paid on an hourly and piece-work basis in plants1, 2, and 3, of SKF Industries, Inc., Philadelphia, Pennsylvania, in-cluding laboratory employees, electrical maintenance employees, part-time employees paid on an hourly basis who would be hourly paidwere they on full' tune, and set-up men, but excluding guards, officeclerical employees, and all supervisory employees with authority tohire, promote, discharge, discipline, or otherwise effect changes in thestatus of employees or effectively recommend such action, as theirrepresentative for the purposes of collective bargaining, and that, pur-suant to Section 9 (a) of the Act, the said organization is^ the ex-clusive representative of all such employees for the purposes of collec-tive bargaining with respect to rates of pay, wages, hours of employ-ment, and other conditions of employment; andIT IS HEREBY CERTIFIED that United Electrical, Radio & MachineWorkers of America has been designated and selected by a majority ofallproduction and maintenance employees paid on an hourly andpiece-work basis in plant 4, of SKF Industries, Inc., Philadelphia,Pennsylvania, including laboratory employees, part-time employeespaid on an hourly basis who would be hourly paid were they on fulltime, and set-up men, but excluding guards, office and clerical em-ployees, electricalmaintenance employees, and all supervisory em-ployees,with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees or effectively recom-mend such action, as their representative for the purposes of collec-tive bargaining, and that, pursuant to Section 9 (a) of the Act, thesaid organization is the exclusive representative of all such employeesfor the purposes of collective bargaining with respect to rates of pay,wages, hour of employment, and other conditions of employment; andIT IS HEREBY CERTIFIED that International Brotherhood of ElectricalWorkers, Local Union No. 380, A. F. L., has been designated and se-lected by a majority of all electrical maintenance employees in plant 4,of SKF Industries, Inc., Philadelphia, Pennsylvania, excluding allsupervisory employees with authority to hire, promote, discharge, dis-cipline, or otherwise effect changes in the status of employees or effec-tively recommend such action, as their representative for the purposesof collective bargaining, and that, pursuant to Section 9 (a) of theAct, the said organization is the exclusive representative of all suchemployees, for the purposes of collective bargaining with respect torates of pay, wages, hours of employment, and other conditions ofemployment.